Citation Nr: 0305123	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  00-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left hand injury.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1980 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO rating decision which granted 
service connection for status post crush injury of the left 
index finger, and assigned a 10 percent rating, effective 
from August 25, 1999.  The veteran appealed for a higher 
rating.  By July 2000 rating decision, the RO essentially 
acknowledged that the service-connected condition involved 
injury of the entire left hand (the condition was described 
as status post crush injury of the  left hand, status post 
deep extensive lacerations volar surface, with fracture of 
the proximal phalanx of the index finger), and continued the 
10 percent rating.  The veteran continued his appeal for a 
higher rating.  A Board videoconference hearing was held in 
August 2002, and the Board subsequently developed additional 
evidence.


FINDINGS OF FACT

1.  Since the effective date of service connection, residuals 
of a left hand injury (minor upper extremity) have produced 
limitation of motion of the index finger and impairment of 
the hand as a whole, and related impairment is equivalent to 
that found in the analogous condition of amputation of the 
left index finger at the proximal interphalangeal joint.  

2.  Since the effective date of service connection, residuals 
of a left hand injury have also included tender scarring.





CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
left hand injury have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5153, 5225 (2002).

2.  The criteria for a separate 10 percent rating for left 
hand scarring have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran had active service from April 1980 to February 
1984.  Service medical records show that the veteran 
sustained a severe crushing left hand injury in March 1981.  
His hand was caught between a sling and a jeep as the jeep 
was being lifted in a sling that was attached to a 
helicopter.  The veteran's left index finger was partially 
amputated (and later reattached) and his other three fingers 
were severely lacerated and fractured.  

Received from the veteran on August 25, 1999 was his claim 
for service connection for residuals of a left hand injury.

On VA examination in October 1999 it was noted that the 
veteran was right hand dominant.  He maintained his 
employment as a ceramic tile layer.  He reported having pain 
and left hand disability since the injury in service, as well 
as decreased light touch and sharp sensation on the radial 
and ulnar sides of the index finger, and stiffness of the 
index finger and pain associated with weather changes.  He 
also reported intermittent numbness and tingling and had cold 
weather intolerance in his index finger since the injury.  He 
had no complaints about his long, ring, or small finger or 
his thumb on the left hand, and basically all his complaints 
were related to the left index finger.  He claimed that his 
left index finger limited his ability to function as a 
ceramic tile layer because he had to have his hands in water 
and he was unable to wear gloves while he worked.  His main 
functional loss was in his left index finger motion and 
sensation.  Examination showed full wrist range of motion and 
full flexion and extension of the long, ring, small MCP, PIP, 
and DIP joints and full motion of the left thumb.  He had 2+ 
radial pulses, brisk capillary refill throughout his fingers, 
and good vascular status throughout his left hand.  He had 
some decreased two point discrimination along the radial and 
ulnar border of his left index.  There was a well healed scar 
on the palmar aspect of his second web space.  He had 
decreased interosseous function between the index and long 
finger, however his interosseous, palmar, and dorsal function 
throughout the remainder of his hand is intact.  His radial, 
median, and ulnar nerve function, motor, and sensory was 
grossly intact.  There was a palpable hard prominence on the 
volar surface of the proximal phalanx, just distal to the 
palmar crease, that was tender to deep palpation.  He had no 
radial or ulnar instability in his collateral ligaments, his 
MCP, PIP, or DIP joints.  The assessment was that the veteran 
had significant loss of motion, sensation, and functional 
capacity due to the injury of his left index finger.  He was 
able to maintain his employment as a ceramic tile layer, 
however, he had decreased motion in his index MCP and PIP 
joints with abnormal sensation on the radial and ulnar sides 
of his index finger with good circulatory status.

By January 2000 rating decision, the RO granted service 
connection for status post crush injury of the left index 
finger, and assigned a 10 percent rating.  

In June 2000 the veteran testified at a hearing at the RO 
that he worked as a ceramic tile contractor, which involved 
using his hands everyday.  He claimed that he used over the 
counter pain relievers, but that the pain was worst when it 
was cold.  He testified that he injured his whole left hand 
in service and that he was having problems with the whole 
hand and not just the left index finger.  He claimed that 
when it was cold, his hand started to bother him and draw up 
and he could not use it and could not grip anything.  He 
testified he had a throbbing pain in his hand when it was 
cold.  He reported no problems with his thumb.  He claimed 
that he had problems with the top of his hand and the back of 
his hand, and that the pain would start up there and go all 
the way down the fingers to the wrist.  He claimed that in 
the past four to five years, his hand seemed to be a little 
worse each year.

By July 2000 rating decision, the RO essentially acknowledged 
that the service-connected condition involved injury of the 
entire left hand (the condition was described as status post 
crush injury of the  left hand, status post deep extensive 
lacerations volar surface, with fracture of the proximal 
phalanx of the index finger), and continued the 10 percent 
rating.  

In August 2002 the veteran testified at a Board 
videoconference hearing.  He reiterated his testimony that he 
worked as a ceramic tile contractor since 1984 or 1985, and 
that he worked constantly with his hands, but he reported he 
lost a lot of work, frequently during the winter, because he 
could not use his left hand.  He claimed he originally lived 
in Chicago, but he moved to Mississippi because of the bad 
winters and he had problems with his hand in the cold.  He 
claimed his left hand has worsened over the years and that 
his hand would "draw up" and he could not use his fingers 
at all.  He reported a constant throbbing pain throughout his 
whole hand.  He had seen no doctors for his hand because he 
knew what was wrong with it and he would warm his hand up and 
use over the counter medications for pain.  He reiterated his 
testimony that the function of his whole hand, except his 
thumb, was affected.  

On VA examination in February 2003, the veteran reported that 
his entire hand, except his thumb, was worse during periods 
of cold weather and seemed to be becoming progressively more 
symptomatic with the passage of time.  He reported that in 
his work as a ceramic tile contractor, he frequently had to 
put his hands into water and that this caused pain, 
especially during periods of cold weather.  On examination it 
was noted there was faint scarring over the dorsum of the 
left index finger in the region of the proximal phalanx, and 
a scar extending from the radial palmar base of the index 
finger, ulnar-wards across the volar aspect of the proximal 
phalanx of the right finger.  The scar ended over the ulnar 
aspect of the PIP joint of the ring finger.  The scars were 
found to be minimally tender to palpation, with a sensation 
of tingling on palpation.  The scars were well-nourished, 
non-ulcerated, and non-adherent.  

On range of motion testing of the hand, it was noted that the 
right thumb MP joint had 0 to 55 degrees of motion and the IP 
joint had 0 to 60 degrees, with no pain on motion and no 
redness, heat, swelling or deformity of the finger.  The 
index finger, on range of motion testing, had full extension 
with flexion to only 20 degrees.  On passive range of motion 
he had 0 to 60 degrees of motion.  There was pain on range of 
motion testing of the index finger.  The PIP joint of the 
index finger had a 20 degree extensor lag with full passive 
extension.  Active flexion was to 60 degrees and passive 
flexion was to 90 degrees, with pain on motion.  The DIP 
joint had full active extension, but no active flexion.  
Passively he had flexion to 45 degrees.  Examination of the 
long finger MP joint revealed 0 to 90 degrees range of 
motion, the PIP joint had 0 to 95 degrees range of motion, 
and the DIP joint of the long finger had 0 to 70 degrees 
range of motion.  The ring finger MP joint had 0 to 90 
degrees of motion, the PIP joint had 0 to 95 degrees of 
motion and the DIP had 0 to 45 degrees of motion.  The small 
finger MP had 0 to 90 degrees range of motion, the DIP had a 
10 degree extensor lag with full passive extension and 0 to 
40 degrees of flexion, and the PIP joint had 90 degrees of 
flexion.  

The nail of the left small finger was normal in appearance, 
although there was slight tenderness to palpation about the 
tip of the finger.  No visible deformity was noted.  He was 
able to slowly appose the thumb to the tip of the index 
finger, and could appose the tip of the long, ring, and small 
fingers without difficulty.  His grip strength was estimated 
to be 4+/5 on the left, compared to 5/5 on the right.  
Sensation appeared to be intact, but palpation of the radial 
as well as the ulnar aspect of the length of the index finger 
caused a tingling-type sensation in the tip of the finger.  
He had good capillary refill of the fingers, a 2+ radial 
pulse, and full range of motion of the wrist, without pain.  

The impression at this February 2003 VA examination was 
residuals of crush injury of the left hand with a history of 
fracture of the proximal phalanx of the second digit, complex 
laceration with partial transaction of the second digit 
extensor tendon, and status post irrigation, debridement, and 
repair of a extensor tendon of the second digit with 
reconstruction of the soft tissue of the tip of the left 
small finger.  The VA examiner concluded there was limitation 
of motion of the left index finger, and some pain on range of 
motion testing.  The VA examiner opined that it was 
conceivable that pain could further limit function during 
flare-ups or with increased use, however, it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  X-rays showed old 
trauma to the second digit proximal phalanx, but otherwise no 
abnormalities of the left hand.

Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, the veteran has been notified of the evidence 
necessary to substantiate his claim, and of the respective 
obligations of VA and him to obtain different types of 
evidence.  He has been afforded VA examinations, and he has 
indicated that he has not received any treatment for his left 
hand.  Thus, the Board is satisfied that the notice and duty 
to assist provisions of the law have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A ; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran's service-connected residuals of a left hand 
injury are currently rated 10 percent disabling, pursuant to 
Diagnostic Code 5225.  Under this code, a maximum 10 percent 
evaluation is warranted when ankylosis of the index finger of 
the minor upper extremity is favorable or unfavorable.  38 
C.F.R. § 4.71a, Diagnostic Code 5225.  A recent revision to 
the rating criteria includes a note after Code 5225 (the 
change was effective on August 26, 2002) which mentions that 
consideration should be given to whether evaluation as 
amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other 
digits or interference with overall function of the hand.

Extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Code 5153 for amputation of the index 
finger.  Amputation of the index finger of the minor hand 
through the middle phalanx or at the distal joint warrants a 
10 percent disability evaluation.  Amputation of the index 
finger of the minor hand, without metacarpal resection, at 
the proximal interphalangeal joint or proximal thereto, 
warrants a 20 percent evaluation.  Amputation of the index 
finger of the minor hand, with metacarpal resection (more 
than one-half of the bone lost) warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5153.

A higher rating of 20 percent may therefore be assigned if 
there is amputation of the index finger, without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto, or comparable impairment.  In that regard, the Board 
notes that on VA examination in October 1999 the assessment 
was that the veteran had significant loss of motion, 
sensation, and functional capacity due to the injury of his 
left index finger.  On VA examination in 2003, the veteran 
had limitation of motion and pain on motion in the index 
finger.  The index finger had full extension with flexion to 
only 20 degrees, and on passive range of motion he had 0 to 
60 degrees of motion.  The PIP joint of the index finger had 
a 20 degree extensor lag with full passive extension.  Active 
flexion was to 60 degrees and passive flexion was to 90 
degrees, with pain on motion.  The DIP joint had full active 
extension, but no active flexion.  Passively he had flexion 
to 45 degrees.  The VA examiner opined that it was 
conceivable that pain could further limit function during 
flare-ups or with increased use, however, it was not feasible 
to attempt to express any of this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  

Based on all the evidence, including that pertaining to the 
effects of pain on use of the left hand (38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995)), the Board 
finds that since the effective date of service connection, 
residuals of a left hand injury (minor upper extremity) have 
produced limitation of motion of the index finger and 
impairment of the hand as a whole, and the related impairment 
of the entire left hand is equivalent to that found in the 
analogous condition of amputation of the left index finger at 
the proximal interphalangeal joint.  This supports a 20 
percent rating for residuals of a left hand injury under 
Codes 5153 and 5225.  Moreover, since the effective date of 
service connection, there appears to be some separate 
disability of the left hand associated with tender scarring 
from the service injury.  In accordance with Esteban v. 
Brown, 6 Vet. App. 259 (1994), this supports a separate 10 
percent rating for the left hand scarring under the old or 
new scar rating criteria of 38 C.F.R. § 4.118, Code 7804 
(rating criteria for scars were revised as of August 30, 
2002).

In sum, separate 20 percent and 10 percent ratings for the 
left hand condition, as described above, are granted since 
the effective date of service connection.  There have been no 
distinct periods of time since the effective date of service 
connection during which other ratings would be proper.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The Board has 
applied the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
in granting the claim for a higher rating.


ORDER

Since the effective date of service connection, residuals of 
a left hand injury have been 20 percent disabling, and 
related left hand scarring has separately been 10 percent 
disabling.  To this extent, the claim for a higher rating is 
granted.





	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

